As filed with the Securities and Exchange Commission on May 22, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22282 Cook & Bynum Funds Trust (Exact name of registrant as specified in charter) 820 Shades Creek Parkway, Suite 2450 Birmingham, AL 35209 (Address of principal executive offices) (Zip code) Mr. J. Dowe Bynum 820 Shades Creek Parkway, Suite 2450 Birmingham, AL 35209 (Name and address of agent for service) With copies to: David J. Baum, Esq. Alston & Bird LLP treet, N.W. Washington, DC 20004 205-994-2815 (Registrant's telephone number, including area code) Date of fiscal year end: September 30, 2013 Date of reporting period:October 1, 2012-March 31, 2013 Item 1. Reports to Stockholders. Semi-Annual Report|March 31, 2013 Table of Contents Shareholder Letter 1 Manager Commentary 6 Disclosure of Fund Expenses 10 Schedule of Investments 12 Statement of Assets and Liabilities 14 Statement of Operations 15 Statements of Changes in Net Assets 16 Financial Highlights 18 Notes to Financial Statements 20 Additional Information 30 The Cook & Bynum Fund Shareholder Letter March 31, 2013 (Unaudited) Dear Partners: For the six month period ended March 31, 2013, The Cook & Bynum Fund (the “Fund”) gained 3.4% net of all costs. The S&P 500 plus Dividends (“S&P”) gained 10.2% over the same period. For the one-year period ended March 31, 2013, the Fund gained 11.9% compared to a gain of 14.0% for the S&P. Since inception on July 1, 2009 through March 31, the Fund is up 14.6% per annum compared to 17.7% for the S&P. As previously shared in our most recent annual report, the Fund did reduce its net expense ratio from 1.88% to 1.49% effective January 1, 2013. Past performance is not indicative of future results and current performance may be lower or higher than the performance quoted. Investment return and principal value will fluctuate and shares, when redeemed, may be worth more of less than their original cost. To obtain the most recent month-end performance, please call the Fund’s toll-free number at 1-877-839-COBY (2629). Cook & Bynum Capital Management, LLC, the Fund’s adviser, has contractually agreed to reduce fees and/or reimburse the Fund’s expenses to the extent necessary to maintain the “Net Annual Operating Expenses” at 1.49%. This agreement is in effect through February 1, 2014. What to Build (or Buy) in Today’s Opportunity Set Capital Investment Decisions When making the decision to prospect for oil by drilling a well, one must estimate the likely cost of extracting the oil and compare that to one’s expectation of the market price of oil over the useful life of the well.If the extraction costs are sufficiently below oil price expectations, then oil exploration makes sense.The cost of retrieving oil in Saudi Arabia, for example, is very inexpensive at around $5/barrel.Unfortunately, the world does not have a lot of places where oil can be extracted for $5/barrel.The cost of some deep water drilling is over $50/barrel.If one has a high expectation for the price of oil over the next ten years, one would begin a lot of exploration in places that offer the prospect of $50/barrel oil extraction.Conversely, someone with a low price expectation would not begin the same higher cost projects. A characteristic of many capital expenditures such as this is that much of the cost is upfront, and the marginal costs after the initial investment are relatively low.So if one successfully finds oil in a higher cost location, even if prices fall precipitously, one will rationally continue to pump as long as the price is higher than one’s marginal costs because the initial investment cost is sunk.If prices 1 The Cook & Bynum Fund Shareholder Letter March 31, 2013 (Unaudited) remain elevated for an extended period of time, many higher cost projects will commence.As these wells begin production, the market prices for crude oil might overshoot the full costs of extraction to the downside for an extended period of time. The capital employed in these marginal projects now earns a poor rate of return, but that capital cannot easily be redeployed to a higher and better use.For example, an off-shore platform in the Gulf of Mexico cannot readily be converted into a tractor in Iowa should farming now appear ripe for investment.In other words, capital is heterogeneous, and the value of the capital poorly deployed in this case is permanently damaged.So it follows that prices, or at least the entrepreneur’s expectations of future prices, are incredibly important to the decision-making process for capital investment.When prices poorly signal to market participants the real prospects for investment returns, capital is deployed inefficiently.For instance, the gross mispricing of the internet bubble in the late ‘90’s probably permanently impaired $500 billion in capital for the world.Because of such malinvestment, both labor and capital are worse off in the long run. Time Preference Inherent in the human condition is a positive time preference; that is, in general people would rather consume today than in the future.The degree of time preference varies based on personality, age, income, wealth, culture, etc.If you place a marshmallow within reach of Richard’s five-year-old son, you will have to promise him a lot of marshmallows tomorrow to convince him to defer consumption of the one within reach.We recently tested him.If you promise him four marshmallows tomorrow in lieu of the one sitting in front of him, he declines the exchange.If you promise him five, he agrees to not eat the one today, so he can have the bigger batch tomorrow.So, his marginal rate of substitution, the point at which he is indifferent between consuming today or tomorrow, is one marshmallow today for 4.5 marshmallows tomorrow.That is a mere 127,750% annualized!Virtually everyone older will have a lower time preference than he does, but a positive time preference to some degree or another is inescapable. The marginal rate of substitution for consumption deferral for an entire economy is the real interest rate.Given a positive time preference, on average and over time this real interest rate must be greater than zero.Various studies have tried to estimate this rate during human history, and we would probably settle on 3-4% as the long-run, real interest rate.So humans are indifferent between consuming today versus next year if they have a reasonable expectation to consume 3% to 4% “more” at that time.Accordingly, investing can be simply defined as deferring consumption today in exchange for the expectation of increased consumption later.If a farmer invests in a tractor to improve the efficiency of his production, he is deferring some current consumption (the purchase price of the tractor 2 The Cook & Bynum Fund Shareholder Letter March 31, 2013 (Unaudited) cannot be used for consumption) for the anticipated higher crop yields he will receive over the useful life of this piece of capital.No matter which asset class you invest in, your expectation should be for a real rate of return plus inflation.Some capital projects will work out much better while others will fare much worse than this expectation, but averaged out over centuries, this nominal rate of interest is the expected return from investing. Current Market Interest Rates & Phantom Capital As we write, one-year US Treasury bills are yielding 0.11%.The trailing twelve months consumer price index indicates that the US has experienced about 2% inflation in the last year, and we believe that is a reasonable expectation for the next twelve months.So, starting with a nominal rate of 0.11% and then subtracting 2% in inflation implies a negative real interest rate of -1.89%.This rate is 5-6% below the aforementioned historical norms, and the current rate structure means, on average, an investor must pay to consume later rather than now. As with all things in macroeconomics, it is hard to say definitively how we got into a situation where interest rates are significantly negative on a real basis, even way out on the yield curve.But we would offer that the primary reason is the aggressive purchasing of debt by the world’s major central banks, including the Federal Reserve, the European Central Bank, and the Bank of Japan.Our job is not to administer fiscal and monetary policy, but the prospects for investment returns are heavily influenced by such interventions.No one acts “macroeconomically,” so it is instructive to walk through the incentives being offered on the microeconomic level. With negative real interest rates, individuals are being aggressively prodded to consume now instead of deferring consumption (saving) because they are losing real money to inflation even in long-dated, high-quality fixed income assets.Additionally, in longer duration assets such as thirty-year Treasury bonds, real estate investments, or low dividend stocks, implied intrinsic values grow exponentially as nominal interest rates approach zero1.This increase in perceived wealth can also have a spillover effect of further increasing current consumption – the wealth effect.On the investment side, low interest rates encourage investors to deploy capital into lower credit quality opportunities and into situations where the evidence of success is longer delayed.In other words, they are encouraged to take on additional risk in a chase for higher current returns.Notice that no increase in real savings has pushed down interest rates (the price paid to savers). 1 An asset’s intrinsic value is the sum of its future cash flows discounted to the present using a market interest rate. So as this discount rate falls, the intrinsic value of an asset rises in a non-linear fashion. 3 The Cook & Bynum Fund Shareholder Letter March 31, 2013 (Unaudited) The first-order effects of such an interest rate policy are fairly easy to see.Low interest rates favor debtors over creditors.Existing debt becomes cheaper as borrowers refinance existing obligations at lower rates.Lots of groups suffer under such a policy, too.Obvious examples include: (i) retirees on fixed incomes who cannot earn adequate returns on safe bond investments and are forced to consume principal to make up the difference, (ii) life insurance companies that sold either fixed annuities or annuities with floors on the return and who now cannot earn enough on their assets to pay their obligations to the purchasers of these products, and (iii) pension funds of all stripes that find themselves with much greater future liabilities and much diminished ability to earn returns on plan assets.By definition artificially lowered rates cause a huge transfer of wealth from savers to borrowers, which means that the world’s central banks are implicitly picking winners and losers. Second-order effects are largely unseen in the short run, but they are no less important.Medium to long-term interest rates are the most important price in an economy because they signal to entrepreneurs whether a potential investment is likely to be profitable AND how long they should be willing to borrow and/or tie up capital.The price of future money thusly conditions investment decisions.The term structure of interest rates (the yield curve) provides the roadmap for the likely terms of payback.And low long-term rates signal to entrepreneurs that real savings exist to fund long-term investment at low hurdle rates of return.In fact, only credit has been created by the central bank.Somehow in the future, real savings must replace this credit in order to fund these long-tailed investments, but the savings simply do not exist to fund all of the projects undertaken and still consume the goods and services produced.Current central bank policies that skew rates lower have simultaneously caused potential savers to consume while encouraging entrepreneurs to invest phantom capital.These actions are mutually exclusive in the long run, and many unwise investments will have to be liquidated or restructured, causing real capital loss. Market Prices for Money & Our Portfolio So what does all of this mean for you and us as investors in the fund?Based on the historic real rates of return of 3-4% discussed above and adding inflation expectations of 2-3%, long-term nominal rates of returns on assets are adequate in the 5-7% range in our opinion.Historically, we have used those assumptions as a base and then insisted on buying assets at a substantial discount to their intrinsic values.Our goal with this approach is to earn positive returns even when we make mistakes and achieve outsized returns (i.e. above 5-7%) when we are correct.An investment with a prospective return in the 10-14% range has been our minimum satisfactory expectation (i.e. a hurdle rate) before we will put capital at risk.Future returns on investments are a function of the 4 The Cook & Bynum Fund Shareholder Letter March 31, 2013 (Unaudited) prices paid for them, so asset prices inflated by interventions of the world’s central banks have pushed down expected returns across the board.As a result, we believe there are a lot of businesses where a 5-7% return is likely (but certainly not guaranteed), but we do not see many where our historic expectation of 10-14% seems likely or even probable. This conundrum begs a critical question:should we lower our standards, be happy locking in less attractive returns, and accept our fate as the losers from the central banks’ current policy, or should we simply hold cash in the short run in the absence of compelling investment options?We are taking a measured approach with today’s opportunity set.Specifically, we are continuing to buy a couple of businesses as our capital base grows where we think an expected return above 10% still exists.We are also holding onto some appreciated securities where our future returns are almost certain to be less than 10% per annum, but we believe the prospects for this group of businesses is quite stable and the downside more limited.The balance of the fund’s capital is in cash, which we are prepared to deploy quickly whenever a market dislocation occurs that offers qualified opportunities with adequate future returns.The likely short-term result of this approach will be to underperform our benchmarks as long as markets continue to rise at a rapid pace.We will not, however, respond to the markets’ current incentives by “paying up” for inflated assets.Instead, we will continue only to invest in businesses trading at adequate discounts to their intrinsic values, as permanent capital losses remain the greatest enemy of our goal to maximize the long-term value of your assets. Closing Thank you for placing both your trust and your assets with The Cook & Bynum Fund.We invest substantially all of our liquid net worth alongside our investors to align, as closely as possible, our incentives with your goals.We eschew leverage to minimize risk and to maximize long-term returns.We make concentrated investments when we feel that risk is low and potential returns are high, recognizing that bigger stakes can be taken when outcomes are more certain.In the hope of avoiding permanent losses of capital, we insist that each of our holdings trades at a discount to its intrinsic value, and we never feel pressured to make an investment.If you are happy with the service that you have received to date, please contact us to discuss expanding your existing relationship with us.Additional information about our firm and this mutual fund can be found at www.cookandbynum.com/cobyx. Respectfully, Richard P. Cook J. Dowe Bynum 5 The Cook & Bynum Fund Manager Commentary March 31, 2013 (Unaudited) As of March 31, 2013, the net asset value (NAV) attributable to the 6,999,120 shares outstanding of The Cook & Bynum Fund (“Fund”) was $14.82 per share.This NAV compares with an audited NAV of $14.88 per share as of the Fund’s Annual Report dated September 30, 2012.Fund performance since inception appears in the table below. Growth of a Hypothetical $10,000 Investment Inception through 3.31.13 Average Annual Total Return 1 Year 3 Year Since Inception(1) The Cook & Bynum Fund 11.86% 11.69% 14.60% S&P 500 Index(2) 13.96% 12.67% 17.66% Fund inception date of July 1, 2009. The Standard & Poor’s 500 Index (S&P 500) is an unmanaged index containing common stocks of 500 industrial, transportation, utility, and financial companies, regarded as generally representative of the U.S. stock market.The index return reflects the reinvestment of income dividends and capital gain distributions, if any, but does not reflect fees, brokerage commissions, or other expenses of investing.You cannot invest directly in an index. As of January 28, 2013 the gross and net expense ratios of the Fund were 2.12% and 1.49%, respectively.Cook & Bynum Capital Management, LLC, the Fund’s adviser, has contractually agreed to reduce fees and/or reimburse the Fund’s expenses to the extent necessary to maintain the “Net Annual Operating Expenses” at 1.49%.This agreement is in effect through February 1, 2014. Average annual total returns reflect reinvestment of all dividends, capital gains distributions, all contractual fee waivers in effect, and any contractual expense reimbursements. 6 The Cook & Bynum Fund Manager Commentary March 31, 2013 (Unaudited) Without these waivers and reimbursements, performance would have been lower.Past performance is not indicative of future results and current performance may be lower or higher than the performance quoted.Investment return and principal value will fluctuate and shares, when redeemed, may be worth more or less than their original cost.The total returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.Many factors affect performance including changes in market conditions in response to economic, political, or financial developments.To obtain the most recent month-end performance, please call the Fund’s toll-free number at 1-877-839-COBY (2629). Cook & Bynum Capital Management, LLC (“CBCM” & “we”), the Fund’s “Manager,” believes that the Fund’s performance over any brief period is meaningless given CBCM’s long-term investment strategy.We attempt to buy businesses at a substantial discount to our appraisal of their intrinsic values.There is no guarantee that quoted prices will reflect these appraisals over any short period of time.Additionally, CBCM’s approach to concentrate the Fund’s holdings in our best ideas may result in higher short-term volatility relative to the S&P. The following chart shows the asset and geographic allocations as a percentage of net assets.Holdings are subject to change without notice and at CBCM’s sole discretion. Asset and Geographic Allocation as of 3.31.13 7 The Cook & Bynum Fund Manager Commentary March 31, 2013 (Unaudited) Portfolio Changes for the six months ended 3.31.13 New Holdings Eliminations None Kraft Foods Group, Inc. Mondelez International, Inc. The Fund eliminated two positions during the six months ended March 31, 2013 and made meaningful changes to the sizes of a few other holdings during the period.As mentioned in the 2012 annual report, Kraft split its business into a domestic food business (Kraft Foods Group – KRFT) and an international snacks business (Mondelez International – MDLZ) at the end of September 2012.Both securities rose after the split, causing us to be uncomfortable with their valuations.Accordingly, we completed the sale of the Fund’s positions in both Kraft Foods Group and Mondelez International in early October 2012. During the period the Fund concurrently increased its Coca-Cola stake to 10.6% and reduced its Berkshire Hathaway holding to 4.9%.This simultaneous change was driven by (i) the relative valuation of the two companies and (ii) the need to remain in compliance with the Fund’s diversification requirements pursuant to Subchapter M of the Internal Revenue Code. As a reminder, although the fund has a concentrated portfolio and is classified by the Securities & Exchange Commission as a non-diversified fund, the IRS requires that at least 50% of the Fund’s holdings be in investments that are less than 5% (at cost) of its total assets.Berkshire Hathaway was previously above this 5% threshold while Coca-Cola was below it, but Coke’s more compelling valuation led us to change these relative position sizes during the period.Additionally, the Fund decreased its holdings in Arca Continental from 9.7% to 6.7% due to price appreciation that reduced the discount between the company’s market price and underlying intrinsic value. Berkshire Hathaway contributed the most to the Fund’s positive performance during the six months ended March 31st followed closely by Arca Continental and Coca-Cola.Procter & Gamble also produced a gain for the Fund, but its impact was reduced by its smaller position size.Conversely, the impact of Microsoft’s meaningful decline during the period was magnified by its status as the Fund’s largest position for much of the period.The remaining positions had trivial impacts on the Fund’s overall performance. Shareholders should be advised that the positions described above may no longer be owned by the Fund subsequent to the end of the fiscal period, and additional securities may have been purchased that are not yet required to be disclosed.The Fund’s policy is to not disclose positions except when required by relevant law or regulation in order to protect shareholders. 8 The Cook & Bynum Fund Manager Commentary March 31, 2013 (Unaudited) Fund assets are only invested in equity or debt securities that CBCM believes offer appropriate risk/reward profiles.To the extent that CBCM is unable to identify qualifying securities, we will hold any allowable amount of cash or other liquid, low-risk securities.Such securities (i.e., U.S. Government obligations of 3 months or less) are strategic assets that allow us to preserve capital to deploy when suitable equity investments present themselves.At period end, the Fund had 40.9% of its net assets invested in cash or cash equivalents (cash, U.S. Treasury bills, or foreign government bonds).CBCM anticipates that this percentage of assets invested in cash equivalents is higher than the average will be over time, but we will not buy other securities that do not offer an appropriate return profile and an adequate discount to intrinsic value.There is no guarantee that such a liquidity position will not negatively affect the Fund’s returns in a rising market, and past performance is not a guarantee of future results. The Fund’s portfolio managers and their spouses have a significant personal stake in the Fund.Your portfolio managers do not invest with outside managers or hold individual stocks.Certain Trustees or Officers of the Cook & Bynum Funds Trust are also Members of CBCM. An investor should consider investment objectives, risks, charges, and expenses carefully before investing.To obtain a prospectus, which contains this and other information, call 1-877-839-COBY (2629) or visit www.cookandbynum.com/cobyx. Read the prospectus carefully before investing. 9 The Cook & Bynum Fund Disclosure of Fund Expenses March 31, 2013 (Unaudited) Expense Example As a shareholder of The Cook & Bynum Fund, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including management fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the period from October 1, 2012 through March 31, 2013. Actual Expenses The table below provides information about actual account values and actual expenses. You may use the information below, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 ending account value divided by $1,000 8.6), then multiply the result by the number in the table under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other mutual funds. To do so, compare the 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemptions fees, sales charges (loads), or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 10 The Cook & Bynum Fund Disclosure of Fund Expenses March 31, 2013 (Unaudited) Expenses Beginning Ending Paid During Account Account the Period Annualized Value Value 10/1/12 to Expense 10/1/12 3/31/13 3/31/13(1) Ratio(2) Actual Fund Return 1.68% Hypothetical Fund Return (5% return before expenses) 1.68% Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account values over the period, multiplied by the number of days in the most recent fiscal half year (182), then divided by 365. As previously reported in the most recent annual report, the Fund reduced its net expense ratio from 1.88% to 1.49% effective January 1, 2013. 11 The Cook & Bynum Fund Schedule of Investments March 31, 2013 (Unaudited) Description Shares Value DOMESTIC COMMON STOCKS (47.5%) Diversified Companies (4.9%) Berkshire Hathaway, Inc. – Class B(1) $ General Merchandise Stores (13.3%) Wal-Mart Stores, Inc. Household/Cosmetic Products Manufacturing (4.1%) Procter & Gamble Co. Soft Drink Manufacturing (10.6%) Coca-Cola Co. Software Publishers (14.6%) Microsoft Corp. TOTAL DOMESTIC COMMON STOCKS (Cost $40,329,472) $ FOREIGN COMMON STOCKS (11.4%) Soft Drink Bottling and Distribution (6.7%) Arca Continental SAB de CV $ Supermarkets and Other Grocery Stores (4.7%) Tesco PLC TOTAL FOREIGN COMMON STOCKS (Cost $6,055,533) $ PREFERRED STOCKS (0.0%)(2) Retail (0.0%)(2) Orchard Supply Hardware Stores Corp., Series A(1) $ TOTAL PREFERRED STOCKS (Cost $2,418) $ 12 The Cook & Bynum Fund Schedule of Investments March 31, 2013 (Unaudited) Principal Description Value Amount SHORT-TERM INVESTMENTS (39.5%) U.S. Treasury Bills (39.5%) 0.014%, 05/09/2013 $ $ 0.001%, 04/18/2013 TOTAL SHORT-TERM INVESTMENTS (Cost $40,997,450) $ TOTAL INVESTMENTS (98.4%) (Cost $87,384,873) $ TOTAL CASH INCLUDING FOREIGN CURRENCY (1.4%) TOTAL OTHER ASSETS LESS LIABILITIES (0.2%) NET ASSETS (100.0%) $ (1)Non-income producing security. (2)Amount represents less than 0.005% of net assets. Common Abbreviations: PLC – Public Limited Company SAB de CV – Sociedad Anonima Bursatil de Capital Variable is a Spanish Capital Company For Fund compliance purposes, the Fund’s industry classifications refer to any one or more of the industry sub-classifications used by one or more widely recognized market indexes or ratings group indexes, and/or they may be defined by Fund management. This definition may not apply for purposes of this report, which may combine sub-classifications for reporting ease. Industries are shown as a percent of net assets. See accompanying Notes to Financial Statements. 13 The Cook & Bynum Fund Statement of Assets and Liabilities March 31, 2013 (Unaudited) ASSETS: Investments, at value (cost $87,384,873) $ Cash Foreign currency, at value (cost $217,562) Receivable for fund shares sold Interest and dividends receivable Prepaid expenses and other assets Total Assets LIABILITIES: Accrued investment advisory fees Other payables and accrued expenses Total Liabilities Net Assets $ COMPOSITION OF NET ASSETS: Paid-in capital $ Accumulated undistributed net investment loss ) Accumulated net realized gain on investments and foreign currency transactions Net unrealized appreciation (depreciation) on investments and foreign currency translation Investment securities Foreign currency translation ) Net Assets $ Shares of common stock outstanding (unlimited number of shares authorized) Net Asset Value Per Share $ See accompanying Notes to Financial Statements. 14 The Cook & Bynum Fund Statement of Operations For the Six Months Ended March 31, 2013 (Unaudited) INVESTMENT INCOME: Dividends(1) $ Interest Total Investment Income EXPENSES: Investment advisory fees Fund accounting and administration fees Transfer agent fees and expenses Legal fees Federal and state registration fees Printing fees Insurance fees Auditing and tax fees Trustees fees Custody fees Chief compliance officer fees Miscellaneous expenses Total expenses before reimbursement Less fees reimbursed by investment advisor ) Net Expenses Net Investment Loss ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS: Net realized gain on: Investment securities Foreign currency transactions Total Net change in unrealized depreciation on: Investment securities ) Foreign currency translation ) Total ) Net Realized and Unrealized Gain on Investments and Foreign Currency Transactions Net Increase in Net Assets from Operations $ (1)Net of $6,839 in foreign withholding taxes. See accompanying Notes to Financial Statements. 15 The Cook & Bynum Fund Statements of Changes in Net Assets For the Six Months Ended For the March 31, Year Ended September 30, (Unaudited) FROM OPERATIONS: Net investment loss $ ) $ ) Net realized gain on investment securities and foreign currency transactions Net change in unrealized appreciation (depreciation) on investment securities and foreign currency translation ) Net Increase in Net Assets from Operations DISTRIBUTIONS TO SHAREHOLDERS: From net realized losses ) ) Total distributions ) ) CAPITAL SHARE TRANSACTIONS (NOTE 6): Proceeds from shares sold Dividends reinvested Value of shares redeemed ) ) Net Increase Resulting from Capital Share Transactions Redemption fees Net Increase in Net Assets NET ASSETS: Beginning of period End of period $ $ *Includes accumulated undistributed net investment loss of $ ) $ ) See accompanying Notes to Financial Statements. 16 (This Page Intentionally Left Blank.) 17 The Cook & Bynum Fund Financial Highlights For a share outstanding throughout the periods indicated Net Asset Value – Beginning of Period Income from Investment Operations Net investment loss(1) Net realized and unrealized gain on investments and foreign currency transactions(1) Total Income from Investment Operations Distributions to Shareholders Net investment income Net realized gains Total Distributions Capital Share Transactions Redemption fees added to paid-in capital Total Capital Share Transactions Net Asset Value – End of Period Total Return Ratios and Supplemental Data: Net assets, at end of period (000s) Ratios to average net assets: Expenses including reimbursement/waiver Expenses excluding reimbursement/waiver Net investment loss including reimbursement/waiver Net investment loss excluding reimbursement/waiver Portfolio turnover rate (1) Calculated using average shares outstanding. (2)Less than $0.005 per share. (3)Not annualized. (4)Annualized. (5)Less than 1%. See accompanying Notes to Financial Statements. 18 The Cook & Bynum Fund Financial Highlights For a share outstanding throughout the periods indicated For the Six For the Period Months Ended For the For the For the July 1, 2009 March 31, Year Ended Year Ended Year Ended (inception) to September 30, September 30, September 30, September 30, (Unaudited) $ ) — — ) — — ) — ) — $ %(3) % % % %(3) $ %(4) % % % %(4) %(4) % % % %(4) )%(4) )% )% )% )%(4) )%(4) )% )% )% )%(4) 14
